Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 30, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00423-CR
                                 NO. 14-13-00424-CR


                    IN RE NATHAN L. GOODWIN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             212th District Court
                           Galveston County, Texas
                Trial Court Cause Nos. 10CR1699 & 10CR1700

                        MEMORANDUM OPINION
      Relator Nathan L. Goodwin, a pro se inmate confined in the Texas
Department of Criminal Justice, filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition, relator
seeks leave to file an out-of-time petition for discretionary review.

      This court affirmed relator’s convictions for aggravated robbery and
unlawful possession of a firearm. See Goodwin v. State, Nos. 14-12-00274-CR &
14-12-00275-CR, 2013 WL 980173 (Tex. App.—Houston [14th Dist.] Mar. 12,
2013, no pet.) (mem. op., not designated for publication). In his petition, relator
complains that his appointed appellate attorney failed to provide him with a copy
of this court’s opinion and advise him of his right to file a pro se petition for
discretionary review. He contends that he was denied the opportunity to pursue
discretionary review in the Texas Court of Criminal Appeals. See Ex parte Wilson,
956 S.W.2d 25, 26–27 (Tex. Crim. App. 1997) (holding that if appellate counsel
fails to inform the defendant of the court of appeals’ decision, denying him an
opportunity to file a petition for discretionary review, the defendant may be denied
his Sixth Amendment right to effective assistance of counsel).

      The Texas Court of Criminal Appeals has jurisdiction over final post-
conviction felony proceedings. See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. 1991); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston
[1st Dist.] 2001, orig. proceeding). The exclusive means to challenge a final felony
conviction is by seeking habeas corpus relief from the Court of Criminal Appeals
pursuant to article 11.07 of the Texas Code of Criminal Procedure. See Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995). The Court of Criminal Appeals has jurisdiction
to grant habeas relief permitting an out-of-time petition for discretionary review.
See Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006).

      We lack jurisdiction to consider relator’s petition for writ of mandamus.
Accordingly, we order the petition dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                         2